 1
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      ROYSTON DERRICK,                                       Case No. 2:19-CV-117-RSL
10
                          Petitioner,                        ORDER GRANTING
11
                     v.                                      RESPONDENTS’ MOTION
12                                                           TO DISMISS
      WILLIAM BARR, et al.,
13
                          Respondents.
14
15        The Court has reviewed respondents’ motion to dismiss, Dkt. #5, petitioner’s opposition,
16 Dkt. #12, respondents’ reply, Dkt. #13, the Report and Recommendation of Brian A. Tsuchida,
17 United States Magistrate Judge, and the remaining record. It is hereby ORDERED that:
18
              1. The Report and Recommendation, Dkt. #15, is ADOPTED;
19
              2. Respondents’ motion to dismiss, Dkt. #5, is GRANTED;
20
21            3. Petitioner’s habeas petition is DENIED;
22            4. This action is DISMISSED with prejudice; and
23
              5. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
24
25        DATED this 23rd day of August, 2019.

26
27
                                                   A
                                                   Robert S. Lasnik
28                                                 United States District Judge

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS- 1
